UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

in ve: Fusion Connect, Inc.
20 Civ. 5798 (PAE)
UNITED STATES OF AMERICA

ORDER
Appellant,
-y-

FUSION CONNECT, INC.,

Appellee.

 

 

PAUL A. ENGELMAYER, District Judge:
An argument in this matter is presently scheduled for Thursday, July 15, 2021 at 12:15
p.m. Dkt, 17. Due to a conflict with the Court’s schedule, that conference will now be held on

Thursday, July 15, 2021 at 10:15 a.m. This conference will remain a telephonic conference.

thu Cay

SO ORDERED.

 

PAUL A. ENGELMAYER
United States District Judge
Dated: July 8, 2021

New York, New York

 
